DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract describes a method for determining a flow rate of a fluid, however it does not disclose an improvement made by the method. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oag et al US20180230770.
Regarding claim 1, Oag discloses a method (Device shown in figures implement the method) comprising: positioning a tubular (tubuluar-12) within a wellbore (wellbore-16) formed in a subsurface formation, wherein a flow of fluid is to move through the tubular, wherein an orifice plate (plug-10, 710) is positioned in the tubular, and wherein the orifice plate is movable between a first position and a second position after being positioned in the tubular to alter a flow area of the flow of fluid moving through the tubular (Paragraph 0105-0112); detecting a change (Sensors-616 and 618, Paragraph 0044-0053) in a downhole attribute that changes in response to the alteration of the flow area of the flow of fluid; and determining a flow rate of the flow of fluid based on the detected change in the downhole attribute (Paragraph 0121).
Regarding claim 2, Oag discloses the orifice plate (plug-10, 710) is secured in the first position within a recess of the tubular (tubular-12) using a dissolvable material (propellant-28 includes potassium perchlorate).
Regarding claim 3, Oag discloses the orifice plate (plug-10, 710) is to move to the second position after the dissolvable material dissolves, wherein the second position includes a path of the flow of fluid in an interior of the tubular (tubular-12). (Paragraph 0105-0117 discloses once the propellant dissolves the plug is in a secondary position that effects a path of the flow of fluid.)
Regarding claim 4, Oag discloses the orifice plate (plug-10, 710) is to move to the second position by pushing the orifice plate into the path of the flow of fluid using at least one of a spring and a swellable polymer (propellant-28 includes potassium perchlorate). (Paragraph 0105-0117 discloses once the propellant dissolves the plug is in a secondary position that effects a path of the flow of fluid.)
Regarding claim 5, Oag discloses the orifice plate (plug-10,710) has a first cross-sectional area after moving to the second position (See Fig 1-2, 6-7, and 12), wherein a path of the flow of fluid has a second cross- sectional area, wherein the first cross-sectional area is less than the second cross-sectional area. (Paragraph 0105-0117 discloses once the propellant dissolves the plug is in a secondary position that effects a path of the flow of fluid.)
Regarding claim 6, Oag discloses the orifice plate (plug-10, 710) comprises a plurality of flaps, wherein, in the first position, the flaps are positioned substantially perpendicular to a longitudinal axis of the tubular (See Fig 1, 6 and 12), and wherein, in the second position, the flaps are positioned substantially parallel to the longitudinal axis (See Fig 2, 7). (Paragraph 0105-0117)
Regarding claim 7, Oag discloses the orifice plate (plug-10,710) is to move from the first position to the second position in response to deploying a downhole tool, wherein the downhole tool pushes the flaps to the second position (Initiator-24 activates the propellant to burn away). (Paragraph 0105-0117)
Regarding claim 8, Oag discloses detecting the change in the downhole attribute comprises detecting, with one or more sensors (Sensors-616 and 618, Paragraph 0044-0053), a change in a property of the flow of fluid between a first location in the wellbore and a second location in the wellbore. (Paragraph 0105-0117)
Regarding claim 9, Oag discloses the downhole attribute comprises at least one of a pressure variation, a temperature variation, an acoustic variation, a vibration, and a strain variation (Sensors-616 and 618, Paragraph 0044-0053).
Regarding claim 10, Oag discloses an apparatus (See Fig 1-2) comprising: an orifice (plug-10, 710) plate to be positioned in a tubular (tubuluar-12) within a wellbore (wellbore-16), wherein the orifice plate is to move from a first position to a second position after being positioned in the tubular to alter a flow area of a flow of fluid moving through the tubular (Paragraph 0105-0112), wherein a change in a downhole attribute that changes in response to the alteration of the flow area of the flow of fluid is detected (Sensors-616 and 618, Paragraph 0044-0053), and wherein a flow rate of the flow of fluid is determined based on the detected change in the downhole attribute (Paragraph 0121).
Regarding claim 11, Oag discloses the orifice plate (plug-10, 710) is to be secured in the first position within a recess of the tubular (tubular-12) using a dissolvable material (propellant-28 includes potassium perchlorate).
Regarding claim 12, Oag discloses the orifice plate (plug-10, 710) is to move to the second position after the dissolvable material dissolves (propellant-28 includes potassium perchlorate), wherein the second position includes a path of the flow of fluid in an interior of the tubular (tubular-12). (Paragraph 0105-0117 discloses once the propellant dissolves the plug is in a secondary position that effects a path of the flow of fluid.)
	Regarding claim 13, Oag discloses the orifice plate (plug-10, 710) is to move to the second position by pushing the orifice plate into the path of the flow of fluid using at least one of a spring and a swellable polymer (propellant-28 includes potassium perchlorate). (Paragraph 0105-0117 discloses once the propellant dissolves the plug is in a secondary position that effects a path of the flow of fluid.)
	Regarding claim 14, Oag discloses the tubular (tubular-12) is one of a tubing and a casing of the wellbore. (Paragraph 0105-0117)
	Regarding claim 15, Oag discloses the orifice plate (plug-10, 710) comprises a plurality of flaps, wherein, in the first position, the flaps are positioned substantially perpendicular to a longitudinal axis of the tubular (See Fig 1, 6 and 12), and wherein, in the second position, the flaps are positioned substantially parallel to the longitudinal axis (See Fig 2, 7). (Paragraph 0105-0117)
Regarding claim 16, Oag discloses the orifice plate (plug-10, 710) is to move from the first position to the second position in response to deploying a downhole tool within the wellbore, wherein the downhole tool pushes the flaps to the second position(Initiator-24 activates the propellant to burn away). (Paragraph 0105-0117)
Regarding claim 17, Oag discloses the downhole attribute comprises at least one of a pressure variation, a temperature variation, an acoustic variation, a vibration, and a strain variation (Sensors-616 and 618, Paragraph 0044-0053). (Paragraph 0105-0117)
Regarding claim 18, Oag discloses a system (See Fig 1-2) comprising: an orifice plate (plug-10, 710) to be positioned in a tubular (tubular-12) of a wellbore (wellbore-16) , wherein the orifice plate is to move from a first position to a second position after being positioned in the tubular to alter a flow area of a flow of fluid moving through the tubular (Paragraph 0105-0112); at least one sensor (Sensors-616 and 618, Paragraph 0044-0053)  to detect a change in a downhole attribute that is to change in response to the alteration of the flow area; a processor; and a computer-readable medium having instructions stored thereon that are executable by the processor to cause the system to, determine a flow rate of the flow of fluid based on the detected change in the downhole attribute (Paragraph 0121).
Regarding claim 19, Oag discloses the orifice plate (plug-10, 710) is to be secured in the first position within a recess of the tubular (tubular-12) using a dissolvable material (propellant-28 includes potassium perchlorate), and wherein the orifice plate is to move to the second position after the dissolvable material dissolves, wherein the second position includes a path of the flow of fluid in an interior of the tubular. (Paragraph 0105-0117 discloses once the propellant dissolves the plug is in a secondary position that effects a path of the flow of fluid.)
Regarding claim 20, Oag discloses the orifice plate (plug-10, 710) comprises a plurality of flaps, wherein, in the first position, the flaps are positioned substantially perpendicular to a longitudinal axis of the tubular(See Fig 1, 6 and 12), wherein, in the second position, the flaps are positioned substantially parallel to the longitudinal axis. (See Fig 2, 7). (Paragraph 0105-0117)
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855